Citation Nr: 0620979	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  03-25 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for a low back 
disorder, including disc disease at L5-S1, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a right ankle 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from November 1989 
to November 1993 and from March 1994 to May 1995.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and Board remand.


FINDINGS OF FACT

1.  A low back disorder is manifested by limitation of lumbar 
spine lateral motion, osteoarthritic changes, and minimal 
narrowing of disc spaces prior to September 26, 2003; 
evidence after September 26, 2003 shows a low back disorder 
manifested by degenerative disc disease.

2.  A left knee disorder is manifested by chondromalacia of 
the patella and limitation of motion with pain.

3.  A right ankle disorder is manifested by and moderate 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for a low back 
disorder, including disc disease at L5-S1, have been met 
prior to September 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002). 

2.  The criteria for an increased evaluation for a low back 
disorder, including disc disease at L5-S1, currently 
evaluated as 20 percent disabling, have not been met after 
September 26, 2003.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2005). 

3.  The criteria for an increased evaluation for a left knee 
disorder, currently evaluated as 10 percent disabling, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5003 (2005). 

4.  The criteria for an increased evaluation for a right 
ankle disorder, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
increased evaluations for low back, left knee, and right 
ankle disorders, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2005).  Prior to the initial adjudication of the veteran's 
claim for entitlement to increased evaluations, a December 
2002 letter satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter also 
informed the veteran "[i]f the information or evidence is 
received within one year from the date of this letter, and we 
decide that you are entitled to VA benefits, we may be able 
to pay you from the date we received your claim.  If the 
evidence isn't received within one year from the date of this 
letter, and we decide that you are entitled to VA benefits, 
we can only pay you from the date we receive the evidence."  
See Dingess /Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The letter did not include notice of disability ratings, but 
there is no prejudice to the veteran by proceeding to the 
merits of the claim because the veteran was advised in the 
July 2003 statement of the case regarding disability ratings.  
Id. 

The veteran's service medical records, VA medical treatment 
records, VA examinations, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the 


disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

In November 2002, the veteran filed a claim for entitlement 
to increased evaluations for low back, left knee, and right 
ankle disorders.  

Low back disorder

Service connection was granted for the low back disorder by a 
May 1997 rating decision, and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5295.  By a 
March 1999 rating decision, the evaluation was increased to 
20 percent.  By a February 2003 rating decision, the 20 
percent evaluation was continued. 

A February 2002 VA medical record noted the veteran reported 
low back pain due to his job because he was sitting during 
the day.  There was tenderness over the L5-S1 area.  The 
assessment was chronic low back pain from foraminal stenosis 
at the L5-S1 level.  A May 2002 VA record indicated the 
veteran complained of constant low back pain that increased 
with sitting, but no numbness or tingling.  Upon physical 
examination, the spine was straight with normal curvature, no 
significant lumbar muscle spasms, no significant weakness, 
the left sacroiliac region was tender to palpation with 
positive Patrick's test, and knee jerk and ankle jerk were 2+ 
and symmetrical.  Strength and sensation of lower extremities 
were intact, and straight leg raise test was negative.  The 
assessment was chronic low back pain, secondary to 
degenerative changes, and chronic left sacroiliitis. 

A June 2002 VA clinic note indicated a negative straight leg 
raise test, no spinal tenderness, and poor muscle tone of the 
back.  An August 2002 VA record indicated the veteran 
reported low back pain.  The assessment was chronic low back 
pain and chronic bilateral sacroiliitis.  A November 2002 VA 
outpatient note indicated the veteran reported pain, but 
remained active and was working full-time.  The back was 
tender to palpation over both sacroiliac joints with positive 
Patrick's test and 


there was no significant swelling or erythema.  The 
assessment was chronic low back pain and chronic bilateral 
sacroiliitis.

A January 2003 VA joints examination was conducted.  The 
veteran reported chronic low back pain upon prolonged 
sitting, standing, or squatting.  The veteran denied 
radiculopathy and did not use crutches, a brace, or a cane.  
The veteran reported he lost his job because he missed work 
to see his doctor for his back.  Upon physical examination, 
there was intact ankle and knee reflexes, negative straight 
leg raise test, and no lumbar spasm.  Range of motion testing 
revealed forward flexion to 70 degrees with pain at 60 
degrees, extension to 20 degrees with pain at 15 degrees, and 
lateral flexion to 10 degrees with pain.  The veteran walked 
with no limp or list and heel and toe walked normally.  The 
examiner noted that upon review of x-rays, the lumbar spine 
was within normal limits.  The diagnosis was chronic 
degenerative lumbar disc disease.  A January 2003 x-ray 
report found minimal narrowing of the L5-S1 intervertebral 
spaces, otherwise normal lumbosacral spine.

A February 2003 VA outpatient note indicated the veteran 
complained of low back pain.  The assessment was low back 
pain and chronic bilateral sacroiliitis.  

At the September 2004 Board hearing, the veteran stated that 
when he was in a car for 30-45 minutes, his back pain flared 
up.  The veteran testified he was unable to sit at a desk for 
8 hours, that he worked part time for a friend, that he was 
only able to work approximately 80-100 hours per month, and 
that he didn't know day to day how bad his back would hurt 
and whether he could go to work.  He reported occasional 
sciatica.  His inability to work was a combination of all his 
disabilities.  He also testified that his back was 
increasingly limiting his recreational activities.  

An October 2004 VA clinic note indicated low back pain but no 
sciatica or muscle weakness.  Examination revealed the fat 
pads of the back were nontender on palpation, paraspinal 
muscle tone was poor, and the straight leg raise test was 
negative.  At a November 2004 VA psychological assessment, 
the veteran reported chronic back pain, that he was not able 
to be physically active, and that if he was in 


a car for too long, his back hurt.  The veteran reported that 
he played golf, took walks, and did bookkeeping work for a 
friend.  A February 2005 VA record indicated low back pain 
and occasional shooting pain down his leg. 

A June 2005 VA joints examination was conducted.  The veteran 
reported a dull, constant pain in his left low back, 6 or 7 
out of 10, with flareups to 10 out of 10, and occasional 
shooting pain.  The veteran reported riding too long in a 
car, working too long, and/or lifting caused flareups.  
Flareups caused him to lose 30 to 40 percent of his range of 
motion of his back and could last for a few days.  The 
veteran reported back stiffness and weakness upon pain.  The 
veteran walked without a cane or brace or crutches.  The 
veteran noted that he could eat, groom, bathe, and dress but 
could not participate in recreational sports.  There were no 
periods of incapacitation.  Upon examination, the veteran's 
gait was normal and he ambulated well.  There was forward 
flexion to 90 degrees, extension to 30 degrees, and lateral 
flexion to 30 degrees, all with pain.  Repetitive motion of 
the back decreased all movement by 10 degrees.  Strength was 
equal, reflexes were equal, and lower extremity sensation was 
intact.  The impression was chronic degenerative lumbar disc 
disease.

An August 2005 VA outpatient record noted the veteran 
complained of constant sharp, burning, aching, low back pain.  
Another August 2005 record indicated the veteran was working 
at a golf course and was able to do some walking.  The 
examiner assessed chronic low back pain.  

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Therefore, there is no prejudice to the veteran for the Board 
to apply the regulatory revisions of September 26, 2003 in 
our appellate adjudication of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the previous rating criteria for a low back disorder, 
slight, moderate, and severe limitation of the lumbar spine 
motion are assigned a 10, 20, or 40 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  
Additionally, a 10 percent evaluation was warranted for 
sacroiliac injury and weakness or lumbosacral strain with 
characteristic pain on motion.  A 20 percent evaluation was 
for assignment with muscle spasm on extreme forward bending, 
and unilateral loss of lateral spine motion in standing 
position.  A 40 percent evaluation was assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5294, 5295 (2002).

Under the revised rating criteria for low back disabilities 
beginning on September 26, 2003, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine; a 50 
percent evaluation is assigned when there is unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is assigned for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or with favorable 
ankylosis of the thoracolumbar spine; a 20 percent evaluation 
is assigned when forward flexion of the thoracolumbar spine 
is greater than 30 degrees but not greater than 60 degrees, 
or the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees, or with muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and a 10 percent evaluation is assigned 
when forward flexion of the thoracolumbar spine is greater 
than 60 degrees but not greater than 85 degrees, or the 
combined range of motion of the thoracolumbar spine is 
greater than 120 


degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 45 degrees, extension is zero to 30 degrees, and left and 
right lateral flexion are zero to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5237, Note (2) (2005); see also 38 
C.F.R. § 4.71a, Plate V (2005).  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (2) (2005).  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  38 C.F.R. § 4.71a, Diagnostic Code 5237, 
Note (2).  Each range of motion measurement is rounded to the 
nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5237, Note (4).

The notes to the revised rating criteria for both cervical 
spine and low back disabilities state that any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237, Note (1). 

The evidence of record prior to September 26, 2003 shows 
moderate, not severe, limitation of lumbar spine motion.  
Although lateral flexion was only to 10 degrees, forward 
flexion was to 70 degrees and extension was to 20 degrees.  
The evidence of record prior to September 26, 2003 also shows 
no listing of the spine, no positive Goldthwaite's sign, and 
no abnormal mobility on forced motion.  Marked limitation of 
forward bending was not shown as forward flexion was to 70 
degrees.  There was, however, loss of lateral motion as 
lateral flexion was to 10 degrees.  There was also evidence 
of osteoarthritic changes or narrowing of joint space, as 
degenerative changes and minimal narrowing were found in 
January 2003.  Accordingly, although an evaluation in excess 
of 20 percent is not warranted under prior Diagnostic Code 
5292 and 5294, an evaluation of 40 percent is warranted under 


prior Diagnostic Code 5295.  No higher evaluation is 
warranted because 40 percent is the maximum evaluation 
provided for under Diagnostic Code 5295.  See also Johnston 
v. Brown, 10 Vet. App. 80, 84-85 (1997) (holding that an 
evaluation based on compensable limitation of motion 
encompasses pain and functional loss due to arthritis, and 
pain cannot be the basis for an evaluation in excess of the 
maximum schedular evaluation under a diagnostic code 
predicated on limitation of motion)..  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the codes are not for 
application because there is no evidence of vertebra 
fracture, anklyosis of the complete spine, cervical spine, 
dorsal spine, or lumbar spine, limitation of cervical or 
dorsal spine motion, and no objective medical evidence of 
intervertebral disc disease or incapacitating episodes.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5287, 5288, 
5289, 5290, 5291 (2003); see 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002) (in effect before September 23, 2002); see 
also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) (in 
effect from September 23, 2002 to September 25, 2003)

The evidence of record after September 26, 2003 does not 
support an evaluation higher than 20 percent.  The evidence 
shows forward flexion of the thoracolumbar spine to 90 
degrees, extension to 30 degrees, and bilateral lateral 
flexion to 30 degrees.  The evidence also demonstrated no 
lumbar muscle spasms, a normal gait, good ambulation, no 
assistive devices, and normal spine curvature.  The evidence 
of record does not demonstrate favorable or unfavorable 
ankylosis of the cervical, thoracolumbar, or entire spine.  
Accordingly, an evaluation in excess of 20 percent is not 
warranted under the revised criteria.

Additionally, the diagnostic code for intervertebral disc 
syndrome is not for application because the June 2005 
examination noted there were no incapacitating episodes.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2005); see Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

Moreover, the Board finds that a separate rating is not 
required for any neurological 


component because although the veteran complained of 
occasional radiating back pain, in October 2004 there was no 
sciatica.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, Note 
(1) (2005).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2005), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, in June 2005, the veteran reported daily constant 
pain with occasional flareups causing a 30 to 40 percent loss 
of his back range of motion.  The June 2005 VA examiner found 
that repetitive motion decreased range of motion in all 
planes by 10 degrees, thus demonstrating flexion to 80 
degrees, extension to 20 degrees, and lateral flexion to 20 
degrees.  The evidence of record shows no significant muscle 
weakness, no significant swelling, no use of a cane or 
assistive device, good ambulation, normal gait, and no limp.  
The veteran reported that his back pain limits his 
occupational and recreational activities.  The veteran is not 
entitled to an increased evaluation based on these provisions 
because although the evidence of record shows some additional 
limitation of motion due to pain, the limitation is not 
enough for an increased schedular evaluation, and the 
evidence of record shows good strength, and no additional 
functional limitation beyond that already contemplated within 
a 20 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206. 

The Board has also considered the issue of whether the 
veteran's low back disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the low back disorder interferes markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of any additional factors, the RO's decision not to 
refer this issue for consideration of an extraschedular 
rating was correct.

Left knee disorder

The veteran's left knee disorder was service-connected by a 
January 1994 rating decision, and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5257.  In May 1997, the evaluation was increased to 10 
percent.  By a March 1999 rating decision, the 10 percent 
evaluation was continued under Diagnostic Code 5024.  A 
February 2003 rating decision continued the 10 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5099-
5003.

A May 2002 VA record indicated the veteran's lower extremity 
strength, sensation, muscle bulk, and muscle tone were intact 
and straight leg raise test was negative.  A June 2002 VA 
clinic note found good range of left knee motion.  A 
September 2002 radiology report noted no significant skeletal 
or soft tissue abnormalities.  A September 2002 VA record 
indicated the veteran had reinjured his left knee and 
reported pain.  The veteran had a limping gait, mild edema, 
negative drawer and valgus signs, and slight laxity in varus.  
The knee was tender to palpation over the medial aspect.  The 
diagnostic impression was medial collateral ligament strain.  
Another September 2002 VA record indicated the veteran 
reported pain and requested a cane.  There was tenderness 
over the medial collateral ligament, negative drawer sign, 
intact distal sensation, and no edema.  There was good range 
of motion with pain.  The assessment was left knee sprain.  

A November 2002 VA physical therapy evaluation noted the 
veteran complained of  persistent pain, soreness, weakness, 
give out, and increased pain with prolonged positions.  The 
veteran wore a neoprene knee sleeve which provided some 
relief.  X-rays revealed an oval calcium ossification in the 
soft tissue adjacent to the posterior medial aspect of the 
medial compartment of the knee.  There was no significant 
edema, a mild antalgic gait, and no assistive device.  Range 
of motion was within full limits, with pain at the end range 
of flexion and extension.  There was good patellar mobility 
without significant pain, tenderness along the medial aspect 
of the left knee, negative meniscus testing with pain, and 
mild laxity on varus testing.  The diagnosis was left knee 
pain and medial collateral ligament strain.  

At a December 2002 private physical therapy evaluation, the 
veteran reported constant left knee pain.  Left knee flexion 
was to 123 degrees with pain and extension was to 0 degrees.  
Strength was 5 upon flexion and extension.  Lachman's, 
anterior drawer, medial collateral ligament, and lateral 
collateral ligament tests were negative.  Medial collateral 
ligament was positive for slight discomfort.  There was pain 
in the left medial aspect upon full squat and pain on 
palpation in the medial knee.  The veteran had a normal gait, 
subpatellar pain, and used a soft knee orthosis.  The 
diagnosis was left knee pain secondary to knee sprain.  It 
was noted that x-rays showed cartilage buildup from a prior 
knee injury.

A January 2003 private physical therapy record noted 
complaints of twisted knee.  Left knee flexion was to 120 
degrees and McMurray's test was negative.  There was painful 
medial collateral ligament, but all ligaments appeared 
intact.  Another January 2003 physical therapy note indicated 
stiff and sore knee and the use of a soft knee orthotic.  
Upon examination, there was full knee flexion with pain, full 
knee extension without pain, and a non-antalgic gait.

A January 2003 VA joints examination was conducted.  The 
veteran reported that he couldn't find a heavy equipment 
operator job and was doing part time accounting work.  The 
veteran did not use crutches, a brace, or a cane.  There was 
left knee full range of motion, no swelling, and some 
patellofemoral crepitation.  There was negative McMurray's 
sign, stable ligaments, no calf muscle atrophy, and no 
dislocations or subluxations.  The diagnosis was 
chondromalacia of the left patella.  The x-ray report noted 
normal left knee.  

A February 2003 VA outpatient note assessed chronic left knee 
pain.  In March 2003, the veteran complained of give out, 
denied swelling, and reported the use of a soft knee brace.  
Upon examination, there was no effusion, full extension, 
flexion to 100 degrees, no instability, and a stable gait.  
The assessment was left knee sprain.  A May 2003 VA magnetic 
resonance imaging (MRI) report showed no definite meniscal 
tear but some degeneration of the anterior horn of the 
lateral meniscus, intact anterior and posterior cruciate 
ligaments, small knee joint effusion with no osseous 
abnormalities, and normal patella location.

A September 2003 VA orthopedic record noted the veteran 
presented with nonspecific left knee pain and reported that 
ambulating stairs caused pain along the patella medial 
surface.  The veteran reported occasional popping and painful 
squat, but denied locking, catching, tenderness, or patellar 
instability.  Upon examination, range of motion was from 0 to 
115 degrees.  The knee was stable to varus/valgus stress and 
anterior Lachman and posterior drawer testing.  McMurray's 
test was negative.  There was no joint line tenderness and no 
effusion.  The examiner noted that a review of x-rays and MRI 
indicated essentially normal findings.  Another September 
2003 VA clinic note found full extension, flexion to 100 
degrees, and no left knee swelling or effusion.  The 
assessment was patellofemoral syndrome.  

A December 2003 VA orthopedic record indicated left knee 
range of motion of 0 to 100 degrees.  There was no 
mediolateral joint line pain and the knee was stable to 
varus, valgus, anterior, and posterior drawer test.  The 
Lachman and McMurray's tests were negative.  The examiner 
opined that the veteran's left knee was improved and seemed 
only to need symptomatic care.  

At the September 2004 Board hearing, the veteran asserted 
that sometimes he wakes up and his knee has a flareup.  The 
veteran reported that the week before, he couldn't walk for 
three days because his knee was acting up.  The veteran wore 
a knee brace.  The veteran testified that he did part-time 
paperwork for a friend.  The veteran testified that it was a 
combination of his ailments that caused him not to work full-
time.  The veteran testified that his back, knee, and ankle 
disorders had gotten worse in the past year, and that he 
can't take trips, had to work less, and hadn't left town in 
the past year and a half. 

An October 2004 VA clinic note indicated good range of knee 
motion.  In November 2004, the veteran reported weakness and 
give out.  A February 2005 VA outpatient record noted knee 
pain.  The veteran ambulated well with no assistive devices, 
there was no leg edema, and there was no discrepancy in the 
muscle tone or size of the legs.  

A June 2005 VA joints examination was conducted.  The veteran 
reported sharp pain on the inside of his knee, occasional 
locking and swelling, fatigability, and lack of endurance, 
but denied weakness, heat, redness, or give way.  The veteran 
reported that a bad flare up was usually caused by squatting 
or lifting, lasted for one day to a couple of days, and 
caused the loss of 20 to 30 percent of his range of motion.  
The veteran reported that his knee disorder had limited the 
amount of lifting and walking he was able to do.  The veteran 
reported he did not work, partially because he was a heavy 
equipment operator and could not operate heavy equipment.  
Upon examination, the veteran had normal gait.  Extension was 
to 0 degrees and flexion was to 120 degrees, both without 
pain.  Repetitive motion decreased the range of knee motion 
by 5 degrees.  McMurray's, Lachman, and drawer signs were 
negative.  The medial and lateral collateral ligaments and 
the anterior and posterior cruciate ligaments appeared 
intact.  The impression was chondromalacia of the left 
patella.  An accompanying x-ray report noted calcific density 
in the soft tissue along the medial aspect, but no acute 
fracture or dislocation.  Joint space was normal.  

An August 2005 record indicated the veteran was working at a 
golf course and was able to do some walking.  The examiner 
noted that the veteran ambulated well, had no limp, no leg 
edema, and good muscle tone of both legs. 

The veteran's left knee disorder was previously rated under 
the criteria for tenosynovitis, contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5024, which is based on limitation of 
motion of the affected joint, as degenerative arthritis.  The 
left knee disorder is currently rated under Diagnostic Code 
5003, for degenerative arthritis.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  

Limitation of leg motion is rated under Diagnostic Codes 5260 
and 5261.  Under Diagnostic Code 5260, limitation of leg 
flexion provides for evaluations of 10, 20 and 30 percent 
disabling for leg flexion limited to 45, 30, and 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic 
Code 5261, limitation of leg extension provides for 
evaluations of 10, 20, 30, 40, and 50 percent disabling for 
leg extension limited to 10, 15, 20, 30, and 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Normal range of motion of the leg is 140 degrees flexion to 0 
degrees extension.  38 C.F.R. § 4.71, Plate II (2005).

The evidence of record shows left leg flexion to 100, 120, 
123, and 140 degrees.  Thus, limitation of flexion does not 
warrant a rating in excess of 10 percent because the 
veteran's flexion is not limited to 15 or 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of left 
leg extension does not warrant an increased rating because 
the evidence of record shows extension to 0 degrees, or full 
leg extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's left knee disorder was previously rated under 
Diagnostic Code 5257, for recurrent subluxation or lateral 
instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Evaluations of 10, 20, and 30 percent are assigned for 
slight, moderate, or severe recurrent subluxation or lateral 
instability.  Here, the medical evidence of record 
consistently noted negative Lachman's test, negative drawer 
test, stable or intact knee ligaments, and stable gait.  The 
January 2003 VA examiner found no subluxations and the March 
2003 VA examiner found no instability.  Accordingly, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 5257.

The Board has considered other possible diagnostic codes.  
Schafrath, 1 Vet. App. 589.  The veteran is not entitled to 
an increased evaluation under other codes because there is no 
objective medical evidence of ankylosis of the knee, 
dislocation or removal of semilunar cartilage, impairment of 
the tibia and fibula, or genu recurvatum.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2005).

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See Deluca, 8 
Vet. App. at 206.  In this regard, the veteran has 
consistently reported knee pain.  In September 2002, a limp 
was noted.  In November 2002, the veteran reported soreness, 
weakness, give out, and increase in pain when maintaining 
prolonged positions.  In March 2003 and November 2004, the 
veteran reported his knee gave out.  At the September 2004 
Board hearing, the veteran reported his recreational and 
occupational activities were limited due to a combination of 
his disorders.  In June 2005, the veteran reported 
fatigability and lack of endurance.  The medical evidence of 
record, however, consistently noted a normal or stable gait 
or no limping.  In May 2002, good lower extremity muscle tone 
was noted.  In November 2004, there was no discrepancy in 
muscle tone between the lower extremities.  In December 2002, 
knee strength was 5.  In June 2005, the veteran denied give 
way, weakness, heat, or redness, and it was noted that 
repetitive motion decreased his knee range of motion by 5 
degrees.  In August 2005, the veteran ambulated well, had no 
limp, and had good muscle tone.  Thus, the medical evidence 
of record demonstrates chronic knee pain and some functional 
loss, but good muscle strength, no incoordination, and only 
slight fatigability.  Accordingly, the veteran is not 
entitled to an increased evaluation based on these provisions 
because such findings are contemplated within the 10 percent 
evaluation for a left knee disorder.  38 C.F.R. §§ 4.40, 
4.45; see also Deluca, 8 Vet. App. at 206.

The Board has also considered the issue of whether the 
veteran's left knee disorder presents an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In this regard, the Board notes that the evidence 
does not show that the left knee disorder interferes markedly 
with employment beyond that contemplated in the assigned 
rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
the RO's decision not to refer this issue for consideration 
of an extraschedular rating was correct. 

Right ankle disorder

The veteran's right ankle disorder was service-connected by a 
June 2000 rating decision, and a 10 percent evaluation was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5271.  By 
November 2001 and February 2003 rating decisions, that 
evaluation was continued.

An April 2001 VA record noted the veteran had chronic right 
ankle pain.  There was slight soft tissue swelling over the 
ankle.  The assessment was osteoarthritis.  A July 2001 VA 
outpatient record indicated the veteran reported swelling and 
pain and a feeling of give way.  Upon examination, there was 
edema around the medial malleolus region and full range of 
ankle motion.  The diagnosis was chronic ankle pain secondary 
to osteoarthritis and lateral ankle instability.  Another 
July 2001 VA medical record diagnosed lateral instability.  

A July 2001 private physical therapy evaluation noted 
dorsiflexion to 8 degrees with 4/5 strength; plantar flexion 
to 34 degrees with 4-/5 strength; inversion within full 
limits with 3+/5 strength; and decreased eversion with 4/5 
strength.  An August 2001 private evaluation noted 
dorsiflexion to 9 degrees with 4+/5 strength; plantar flexion 
within full limits with 4/5 strength; inversion within full 
limits with 4-/5 strength; and decreased eversion with 4/5 
strength.  The veteran wore orthotics, had an improved, non-
antalgic gait, and significantly decreased pain.  

An August 2001 VA joints examination was conducted.  The 
veteran reported soreness, weakness, stiffness, giveway, and 
occasional popping.  The veteran noted decreased swelling 
since he began using orthotics, and denied heat or redness.  
The veteran reported a burning sensation in the heel of his 
right foot.  Constant pain was worsened by sitting for long 
periods of time.  The veteran reported that upon flareups he 
walked with a limp.  He used an air splint and orthotics.  
Upon physical examination, dorsiflexion was to 15 degrees and 
plantar flexion was to 40 degrees.  The impression was slight 
decreased range of motion, pain and tenderness, and decreased 
use of the joint.  

A September 2001 private physical therapy diagnosed right 
ankle lateral instability.  

A September 2001 VA medical record noted a fair range of 
motion of the ankles and subtalar joints.  The assessment was 
chronic right ankle arthritis.  An October 2001 VA record 
indicates the veteran reported decreased swelling, that 
orthotics had helped with foot and ankle pain, but that there 
was mild to moderate irritation and pain on the plantar 
fascia area, especially in the morning.  The diagnosis was 
resolving residual ankle edema and pain.  A February 2002 VA 
medical record indicated the veteran reported that since 
using orthotics, most of his ankle pain has subsided.  The 
assessment was traumatic arthritis of the right ankle.  

A December 2002 private physical therapy note indicated full 
dorsiflexion, plantar flexion, inversion, and eversion, and 
5/5 strength.

A January 2003 joints examination was conducted.  The veteran 
reported chronic pain, instability, and give way.  The 
veteran reported no use of crutches, braces, or a cane, and 
no dislocations or subluxations.  Upon examination, there was 
full range of ankle motion but 1-2+ instability on the 
lateral side to varus stress that was not present on the left 
side, which represented a collateral ligament tear of the 
right ankle.  X-rays were within normal limits.  The 
diagnosis was unstable right ankle.  

A January 2003 VA radiology report noted moderate 
degenerative osteoarthritic changes.  A February 2003 VA 
medical record noted pain.  March 2003 VA records indicate 
the veteran reported no right ankle swelling.  Upon 
examination there was preserved flexion, inversion, eversion, 
and no swelling.  The assessment was history of right ankle 
injury.  A September 2003 VA record indicates the veteran 
reported right ankle pain and swelling.  He described the 
pain as a constant ache or soreness.  

A March 2004 VA record notes that the veteran indicated 
problems with walking, climbing and descending stairs, 
unsteadiness, and falling, and reported pain limits his 
functional status.  October 2004 VA records indicate the 
veteran was seen for chronic right ankle pain.  Upon 
examination, the right ankle had no swelling, no instability, 
and good flexion, extension, inversion, and eversion.  The 
assessment was arthralgias.  A November 2004 VA outpatient 
record indicates the veteran wore an ankle brace, played 
golf, and took walks, but was no longer able to be as 
physically active as he was previously.

In June 2005, a VA joints examination was conducted.  The 
veteran reported chronic right ankle pain and plantar 
fasciitis.  The veteran reported pain on the lateral aspect 
of his ankle that was 5 or 6 out of 10, was worse in the 
morning, and was sometimes sharp.  The veteran wore a brace 
and used orthotics.  The veteran reported weakness, swelling, 
but no stiffness, heat, or redness.  The veteran reported 
that upon flareups he does not have full range of ankle 
motion, and flareups last a couple of days.  He reported his 
ankle gives out twice per year but does not lock up.  The 
veteran stated the limiting factor with repetitive motion was 
pain.  Upon examination, dorsiflexion was to 5 degrees and 
plantar flexion was to 45 degrees, both with pain.  There was 
tenderness of the lateral aspect with palpation.  The 
impression was traumatic arthritis of the right ankle.

August 2005 VA outpatient records indicate the veteran 
reported chronic right ankle pain.  The veteran reported that 
he worked at golf course and was able to do some walking.  
Upon physical examination, the veteran ambulated well and had 
no leg edema and good lower extremity muscle tone.  The 
assessment was chronic right ankle pain.  An August 2005 VA 
radiology report noted no minimal soft tissue swelling 
overlying the lateral malleous, no acute fracture or 
dislocation, sclerotic ossicle possibly due to an old 
avulsion fracture at the tip of the medial malleolus or 
related to a nonunited secondary ossification center.

The veteran's service-connected left ankle disorder is 
currently rated as 10 percent disabling under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5271, which 
contemplates a moderate limitation of ankle motion.  A 20 
percent rating is warranted for marked limited motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal 
range of ankle motion is 0 to 20 degrees dorsiflexion and 0 
to 45 degrees plantar flexion.  38 C.F.R. § 4.71a, Plate II 
(2005).  Here, the evidence of record shows dorsiflexion to 
5, 8, 10, 15, 20, 20, and 20 degrees and plantar flexion to 
20, 34, 40, 45, 45, and 45 degrees.  These findings more 
closely approximate moderate limitation of motion, and not 
marked, because almost half of the dorsiflexion findings are 
full range of motion, and one finding is 5 degrees from full 
range of motion.  Likewise, half of the plantar flexion 
findings are full and one finding is 5 degrees from full 
plantar flexion.  Accordingly, an increased rating under 
Diagnostic Code 5271 is not warranted.

The Board has considered an increased evaluation under other 
potentially applicable diagnostic codes.  Schafrath, 1 Vet. 
App. at 595.  But other diagnostic codes are not for 
application because the objective medical evidence of record 
has not shown malunion of the tibia and fibula with ankle 
disability, ankylosis of the ankle or subastragalar or tarsal 
joint, malunion of the os calcis or astragalus, or history of 
an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5262, 5270, 5272, 5273, 5274 (2005).

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See DeLuca, 8 
Vet. App. at 206.  The veteran consistently noted right ankle 
pain and intermittently noted weakness.  The medical evidence 
of record noted good ankle strength in July 2001, right ankle 
strength equal to left ankle strength in May 2002, full ankle 
strength in December 2002, and good muscle tone of legs in 
August 2005.  There were findings of instability or excess 
movement of the joint in July 2001, September 2001, August 
2001, and January 2003.  But in May and October 2004, VA 
examiners found no instability.  In June 2005, the veteran 
reported that pain was a limiting factor with repetitive 
motion.  The evidence of record was negative for evidence of 
fatigability.  In sum, the medical evidence of record shows 
constant pain, intermittent weakness, and prior instability, 
but shows recent findings of stability, no lack of 
coordination, and no excess fatigability.  As such, the Board 
finds that there is no additional functional loss not 
contemplated in the current ratings as described under 38 
C.F.R. §§ 4.40 and 4.45.

The Board has also considered the issue of whether the 
veteran's right ankle knee disorder presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).  In this regard, the schedular evaluations in this 
case are not inadequate.  A rating in excess of 10 percent is 
provided for certain manifestations of the service-connected 
right ankle disorder, but the medical evidence reflects that 
those manifestations are not present in this case.  The 
veteran has not required hospitalization and marked 
interference of employment has not been shown due to his 
ankle disorder.  Therefore, in the absence of any additional 
factor, the RO's decision not to refer this issue for 
consideration of an extraschedular rating was correct.

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating of 40 percent, but no more, for the veteran's 
service-connected low back disorder is granted prior to 
September 26, 2003, subject to the laws and regulations 
governing the payment of monetary benefits.

A rating in excess of 20 percent for the veteran's low back 
disorder, including disc disease at L5-S1, beginning 
September 26, 2003, is denied.

An increased evaluation for a left knee disorder is denied.

An increased evaluation for a right ankle disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


